 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BARBARA O. PRESILDA,                                      Case No.: 2:19-cv-01281-APG-VCF

 4           Plaintiff                                     Order for Stipulation of Dismissal or
                                                                      Status Report
 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9                  On October 25, 2019, the parties advised the court that a settlement had been

10 reached between the plaintiff and defendant Equifax Information Services, LLC. ECF No. 18. I

11 previously ordered the parties to file either a stipulation of dismissal or a status report by

12 February 21, 2020. ECF No. 19. The parties did not comply with my order.

13         I THEREFORE ORDER the parties to file either a stipulation of dismissal or a status

14 report by March 11, 2020. Failure to comply with this order will result in dismissal of this case

15 and may result in sanctions against the lawyers.

16         DATED this 26th day of February, 2020.

17

18
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23
